FILED
                            NOT FOR PUBLICATION                            APR 10 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10331

               Plaintiff - Appellee,             D.C. No. 4:13-cr-02169-RCC

  v.                                             MEMORANDUM*

JOSE JESUS PEREZ-CHAVEZ, a.k.a.
Jesus Perez, a.k.a. Jose Perez-Chavez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Jose Jesus Perez-Chavez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 21-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Perez-Chavez’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Perez-Chavez the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   14-10331